NIX, Judge:
Compton Boynton was convicted of the crime of Grand Larceny in the District Court of Canadian County, Oklahoma, and *1003sentenced to 1½ years in the penitentiary. From that judgment and sentence he appeals to this Court. No brief having been filed on behalf of Plaintiff in Error, nor oral argument presented, this cause was submitted on the record on October 13, 1965, under Rule 9 of this Court which provides :
“When briefs are not filed, or when an appearance is not made, the cause will be submitted and examined for fundamental error only.”
See, Ashby v. State, Okl.Cr., 406 P.2d 1007; and Bales v. State, Okl.Cr., 406 P.2d 1010, both handed down October 13, 1965.
 We have examined the record in the instant case, and are of the opinion that the evidence, though circumstantial, amply supports the verdict of the jury; that the trial court adequately instructed the jury; and that the record is free from fundamental error. We are therefore, of the opinion that the judgment and sentence should be, and the same is hereby Affirmed.
BUSSEY, P. J., and BRETT, J., concur.